J-S70038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT HALL

                            Appellant                   No. 905 EDA 2015


                   Appeal from the PCRA Order March 4, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0409511-1997


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                       FILED DECEMBER 02, 2015

        Robert Hall appeals pro se from the order entered in the Court of

Common Pleas of Philadelphia County denying his fourth petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After

our review, we affirm.

         Following the 1997 murder of Edward Williams, a jury convicted Hall

of second-degree murder, robbery, criminal conspiracy and abuse of corpse.

The trial court sentenced Hall to life imprisonment, and this Court affirmed

his judgment of sentence on direct appeal. On June 13, 2000, our Supreme

Court denied Hall’s petition for allowance of appeal.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S70038-15



      On June 4, 2001, Hall filed his first PCRA petition, which was denied on

June 10, 2002.    Hall filed an appeal and this Court remanded so that the

PCRA court could consider his petition to proceed pro se. On September 11,

2002, the PCRA court granted Hall’s petition to proceed pro se.

      On July 9, 2003, this Court remanded the case again to allow the PCRA

to consider Hall’s twenty-eight additional pro se claims, which Hall had

raised in his response to the PCRA court’s Pa.R.Crim.P. 907 Notice of Intent

to Dismiss. On January 28, 2004, the PCRA court dismissed these claims.

This Court affirmed.    See Commonwealth v. Hall, 867 A.2d 619 (Pa.

Super. 2005).

      On November 28, 2007, Hall filed his second PCRA petition. The PCRA

court issue a Rule 907 notice of intent to dismiss, see Pa.R.Crim.P. 907,

and, on August 11, 2008, dismissed the petition. This Court affirmed, and

on February 17, 2010, our Supreme Court denied Hall’s motion for leave to

file a petition for allowance of appeal nunc pro tunc.

      On July 10, 2010, Hall filed his third PCRA petition. That petition was

also dismissed.     On appeal, this Court quashed for substantial non-

compliance with the Pennsylvania Rules of Appellate Procedure, see

Pa.R.A.P. 2101, and for failure to ensure that the certified record on appeal

was complete.     See Commonwealth v. Griffin, 65 A.3d 932, 936 (Pa.

Super. 2013) (it is responsibility of appellant to ensure record certified on

appeal is complete in sense that it contains all materials necessary for




                                     -2-
J-S70038-15



reviewing court to perform its duty); see also Commonwealth v.

Bongiorno, 905 A.2d 998, 1000 (Pa. Super. 2006) (en banc).

     Before us now is an appeal from the denial of Hall’s fourth petition,

filed on February 3, 2015, labeled “State Writ of Habeas Corpus.”

Essentially, Hall contends that since his prior petitions were dismissed, he

cannot obtain relief through the PCRA and therefore he is entitled to review

of his claim “under § 6501-03 & Article 1 § 14 of the Pennsylvania

Constitution and the 14th Amendment of the U.S. Constitution which

guarantees the right to habeas corpus.” See PCRA Petition, 2/3/15, at ¶¶

12-13.

     When reviewing a PCRA court's denial of a petition for relief, we are

limited to determining whether the court’s determination is “supported by

evidence of record and whether it is free of legal error.” Commonwealth v.

Allen, 732 A.2d 582, 586 (Pa. 1999).      The PCRA is the “sole means of

obtaining collateral relief and encompasses all other common law and

statutory remedies . . .   including habeas corpus and coram nobis.”     42

Pa.C.S.A. § 9542. See Commonwealth v. Peterkin, 722 A.2d 638, 640

(Pa. 1998) (“PCRA subsumes the remedy of habeas corpus with respect to

remedies offered under the PCRA and that any petition seeking relief under

the PCRA must be filed within one year of final judgment.”). As the PCRA

court noted, the writ of habeas corpus is only available in extraordinary

circumstances if the claim is not cognizable under the PCRA.            See

Commonwealth v. Judge, 916 A.2d 511 (Pa. 2007) (petition could be

                                   -3-
J-S70038-15



raised as writ of habeas corpus where PCRA did not provide remedy for

allegation that Canada violated petitioner’s rights under International

Covenant for Civil and Political Rights).

       Hall’s petition does not fall into that category; rather, he has alleged

claims of after-discovered evidence and governmental interference, some of

which have been previously litigated and all of which are cognizable under

the PCRA. The PCRA court found Hall’s petition was patently untimely 1 and

he failed to establish any exception to the time requirement.          See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii). We find no error. Allen, supra.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2015




____________________________________________


1
  The court sentenced Hall on April 9, 1998, and this Court affirmed on direct
appeal. The Supreme Court denied Hall’s petition for allowance of appeal on
June 13, 2000. Hall’s judgment of sentence became final on September 13,
2000, when the time for discretionary review by the United States Supreme
Court had expired. 42 Pa.C.S.A. § 9545(b)(3); U.S.Sup.Ct.R. 13. Thus, Hall
had until September 13, 2001 to file a timely PCRA petition. As noted
above, Hall filed his first petition on June 4, 2001, which was timely.



                                           -4-